Citation Nr: 0935326	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right patella with thigh atrophy, currently assigned a 
20 percent disability evaluation.

2.  Entitlement to an increased evaluation for a left knee 
strain currently assigned a 10 percent disability evaluation.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to a compensable evaluation for a pilonidal 
cystectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, in which the RO denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

The Board that the Veteran has discussed his bowel symptoms 
in several written statements.  It is unclear as to whether 
he intended to file a claim for service connection for a 
bowel disorder, to include as secondary to a pilonidal 
cystectomy scar.  However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, the issue is referred to the 
RO for appropriate action.  

The issues of entitlement to an increased evaluation for 
chondromalacia of the right patella, a left knee strain, and 
bilateral hearing loss will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical evidence of record does show that the 
Veteran's pilonidal cystectomy scar is productive of 
limitation of function.  The scar is superficial and measures 
four centimeters long and three millimeters wide overlying 
the midline of the sacrum and the buttock cheeks.  There is 
no limitation of motion, instability, or pain.  
 

CONCLUSION OF LAW

The criteria for a compensable evaluation for a pilonidal 
cystectomy scar have not been met. 38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2008); 38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7805 (2002-2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that for an increased-compensation claim section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

In this case, the RO did provide the appellant with notice in 
November 2005, prior to the initial decision on the claim in 
January 2006, as well as in March 2006.  After the March 2006 
notice was provided, the Veteran's claim was readjudicated in 
a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for an increased 
evaluation.  Specifically, the November 2005 letter indicated 
that the evidence must show that his service-connected 
condition has gotten worse.  It was noted that he could 
submit evidence showing that his service-connected disorder 
had increased in severity.  The letter explained that such 
evidence could be a statement from a physician and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The November 2005 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claim and instructed him to provide any evidence 
that he may have pertaining to his claim.  Additionally, the 
July 2006 statement of the case (SOC), which contained the 
pertinent rating criteria, and the October 2006 and December 
2006 supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The March 2006 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
November 2005 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened and 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The March 2006 letter further listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

In addition, the November 2005 letter advised the Veteran of 
his and VA's respective obligations for obtaining different 
types of evidence and informed him of the specific types of 
evidence he could submit, which would be pertinent to his 
claim.  He was also informed that it was his responsibility 
to ensure that all VA receives all requested records that are 
not in the possession of a Federal department or agency

Moreover, to the extent that there is any inadequacy 
regarding the notice provided to the Veteran pertaining to 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to an 
increased evaluation.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  He was also afforded a VA 
examination in November 2005 in connection with his claim for 
an increased evaluation for his pilonidal cystectomy scar.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination obtained in this case is adequate, as it is 
predicated on a review of the claims file and all pertinent 
evidence of record, and fully addresses the rating criteria 
that are relevant to rating the disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue son appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 



Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not appropriate in this case.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2008).  It 
is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Veteran is currently assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805. The 
Board notes that during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, 
which became effective on October 23, 2008.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 
23, 2008.  A veteran whom VA rated before such date under 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may 
request review under these clarified criteria, irrespective 
of whether his or her disability has worsened since the last 
review.  The effective date of any award, or any increase in 
disability compensation, based on this amendment will not be 
earlier than the effective date of this rule, but will 
otherwise be assigned under the current regulations regarding 
effective dates. See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran filed his claim an increased 
evaluation in July 2005, and the January 2006 rating decision 
currently on appeal denied that claim.  These actions 
occurred prior to the amendment to the rating criteria, and 
the Veteran and his representative have not requested a 
review under the new criteria.  As such, the Veteran's 
pending claim currently on appeal will be reviewed under the 
criteria in effect prior to October 23, 2008.

Diagnostic Code 7805 indicates that other scars should be 
rated on limitation of function of affected part.  However, 
the Veteran has not been shown to have limitation of function 
due to his scar.  In fact, the November 2005 VA examiner 
stated that there was no limitation of motion caused by the 
scar, and the Veteran himself denied having any symptoms at 
time of the examination.  He also indicated in his February 
2006 notice of disagreement that his scar itself was fine.  
As such, a compensable evaluation is not warranted under 
Diagnostic Code 7805.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a compensable 
rating are simply not met. See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804.  In this regard, 
Diagnostic Code 7800 provides the criteria for the evaluation 
of the disfigurement of the head, face, or neck, and as such, 
is not applicable to the Veteran's claim for an increased 
evaluation for his service-connected pilonidal cystectomy 
scar.  In addition, the medical evidence of record does not 
show the Veteran to have scars other than on the head, face, 
or neck that are deep or that cause limited motion; scars 
other than on the head, face, or neck that are superficial 
and that do not cause limited motion and have an area or 
areas of 144 square inches or greater; superficial, unstable 
scars; or, superficial scars that are painful on examination.  
In fact, the November 2005 VA examination found the scar to 
be four centimeters long and three millimeters wide overlying 
the midline of the sacrum and the buttock cheeks.  There was 
no pain or adherence to underlying tissue.  Nor was there any 
inflammation, edema, or keloid formation.  The scar was not 
deep or unstable, and the examiner indicated that it was 
superficial.  Although there was some irregularity in texture 
and mild elevation, there was no evidence of induration or 
inflexibility of the skin.  It was further noted that the 
scar did not cause any limitation of motion.  Indeed, the 
Veteran himself denied having any symptoms at time of the 
examination.  Therefore, the Board finds that the Veteran is 
not entitled to a higher or separate evaluation under 
Diagnostic Codes 7800, 7801, 7802, 7803, and 7804. 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for an increased 
evaluation for a pilonidal cystectomy scar.

In reviewing the claim for a higher rating, the Board has 
also considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's scar 
with the established criteria found in the rating schedule 
for scars shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  Indeed, 
the Veteran himself has denied having any symptoms.  
Therefore, the Board finds that referral for an 
extraschedular evaluation is not warranted.  


ORDER

A compensable evaluation for a pilonidal cystectomy scar is 
denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is needed in order to adjudicate the 
Veteran's remaining claims.

In this case, the Veteran contends that his symptoms of his 
bilateral knee disorder have worsened.  Specifically, he 
stated that he has missed between 12 and 15 hours of work in 
the last year due to painful flare-ups in the knees and legs.  
He also indicated that his knees swell and become difficult 
to move and noted that he has occasional, consistent buckling 
of the bilateral knees accompanied with pain.  See July 2006 
VA-9; see December 2006 lay statement.  The Veteran further 
reported that he currently walks with a noticeable limp. Id.

With regard to bilateral hearing loss, the Veteran contends 
that his hearing has worsened since the June 2006 rating 
decision.  He has reported having trouble hearing alarms, 
timers, and conversations with background noise.  He also 
stated that the hearing aids provided to him by VA have not 
improved his ability to hear clearly.  See March 2007 
statement.

The Board notes that the Veteran's most recent VA 
examinations for his service-connected bilateral knee 
disorders and hearing loss were in November 2005, which were 
nearly five years ago.  Since that time, he has described an 
increase in the severity of his disability symptoms.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a VA examination is 
necessary to assess the current severity and manifestations 
of the Veteran's bilateral knee disorders and hearing loss.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the current severity of the Veteran's 
service-connected chondromalacia of the 
right knee patella with thigh atrophy as 
well as his service-connected left knee 
strain.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
and to comment on the severity of the 
Veteran's service-connected knee 
disabilities.  The examiner should report 
all signs and symptoms necessary for rating 
the disability, including the range of 
motion in degrees and the severity of any 
recurrent subluxation or lateral 
instability.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also be 
noted, as should any additional disability 
due to these factors. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.  

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his bilateral hearing 
loss.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including the 
Maryland CNC test and a puretone audiometry 
test.  The examiner is requested to review 
all pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's bilateral hearing loss.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.  

3.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
action taken in the preceding paragraphs. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


